UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-2339


AVALONBAY COMMUNITIES, INCORPORATED,

                  Plaintiff – Appellee,

          v.

ARTHUR WILLDEN,

                  Defendant – Appellant,

          and

TETRA TECH MM INCORPORATED, a/k/a MFG Incorporated; TETRA
TECH INCORPORATED,

                  Defendants,

          v.

SAN JOSE WATER CONSERVATION           CORPORATION;   JAMES   ROBERT
WILLDEN; MICHAEL P. SCHROLL,

                  Third Party Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-00777-LO-TRJ)


Submitted:   July 8, 2010                     Decided:   August 24, 2010


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Arthur Willden, Appellant Pro Se.       Christopher Abram Jones,
Thomas Collier Mugavero, WHITEFORD, TAYLOR & PRESTON, LLP, Falls
Church, Virginia, William Patrick Pearce, WHITEFORD, TAYLOR &
PRESTON,   LLP,  Baltimore,   Maryland,   Jane   Saindon Rogers,
WHITEFORD, TAYLOR & PRESTON, LLP, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Arthur Willden appeals the district court’s judgment

in   favor    of   AvalonBay      Communities,    Incorporated,        after   the

district court granted AvalonBay summary judgment on its claims

against Willden and awarded it $7,450,902 in damages.                    We have

reviewed the record and find no reversible error.                  Accordingly,

we   affirm     the    district     court’s    judgment.         See    AvalonBay

Communities, Inc. v. Willden, No. 1:08-cv-00777-LO-TRJ (E.D. Va.

Oct. 29, 2009).         We dispense with oral argument because the

facts   and    legal   contentions     are    adequately   presented      in   the

materials     before    the   court   and     argument   would    not    aid   the

decisional process.

                                                                         AFFIRMED




                                        3